COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JUSTIN D. ALDAVA,                               §               No. 08-22-00118-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                42nd District Court

  THE STATE OF TEXAS,                             §              of Taylor County, Texas

                         State.                   §                  (TC# 29852-A)

                                              §
                                            ORDER

       The reporter’s record was due to be filed on August 22, 2022. On August 19, 2022, Teri
Nichols, Official Court Reporter for the 42nd District Court of Taylor County, filed a request for
extension of time to file the reporter’s record advising the Court that she had not received
arrangement for the reporter’s record. On September 12, 2022, she filed a second letter stating the
same.

         Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal, whether Appellant has been deprived of a reporter’s
record, and whether Appellant is entitled to appointment of new counsel or has been deprived of
effective assistance of counsel. The trial court shall forward its findings to the District Clerk of
Taylor County, Texas, on or before October 3, 2022. The District Clerk shall prepare and forward
a supplemental clerk’s record containing the trial court’s findings and forward the same to this
Court on or before October 13, 2022. Further, the trial court’s reporter shall prepare, certify, and
file the record of the trial court proceedings with this Court on or before October 13, 2022.

       Further, the request for extension of time to file the reporter’s record is granted to October
20, 2022.

       IT IS SO ORDERED this 13th day of September, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.